Citation Nr: 9912971	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected hidradenitis suppurativa, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased evaluation for service 
connected residuals of a left ankle and foot injury with 
traumatic arthritis, currently evaluated as 40 percent 
disabling.

3.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1954 to June 
1958 and from July 1958 to August 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida. 

The issue of entitlement to individual unemployability will 
be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The hidradenitis suppurativa is manifested by recurrent 
induration and drainage from the lateral surfaces of the 
scrotum.

3.  The residuals of the left ankle and foot injury with 
traumatic arthritis are characterized as severe and result in 
loss of use of the foot.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating evaluation in excess 
of 10 percent for hidradenitis suppurativa have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 
§4.31, part 4; Diagnostic Codes 7899-7806 (1998).

2.  The schedular criteria for a rating evaluation in excess 
of 40 percent for residuals of a left ankle and foot injury 
with traumatic arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4 §§ 4.10, 4.68; 
Diagnostic Code and 5167 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims for an 
increased rating evaluation for his service connected 
hidradenitis suppurativa and residuals of a left ankle and 
foot injury with traumatic arthritis are well grounded, in 
that he has presented  plausible claims.  38 U.S.C.A. 
§ 5107(a) (West 1997);  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).   The Board also finds that no further 
development of the record is necessary before appellate 
disposition is completed.  Accordingly, the duty to assist 
has been met.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities (Schedule), codified in 38 
C.F.R. Part 4, represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

I. Hidradenitis Suppurativa 

The veteran received intermittent treatment at VA facilities 
during 1995 and 1996 for various disorders.  These records 
contain no finding showing that the hidradenitis suppurativa 
was active. The veteran was treated on one occasion for 
cellulitis of the leg apparently in 1995.  The veteran 
underwent a VA compensation examination in April 1997.  
Examination of the skin showed that on both sides of the 
groin area there were multiple scars from previous drainage 
of hidradenitis suppurativa and that there was also a 
dermatitis compatible with monilla intertrigo.  Diagnoses of 
hidradenitis suppurativa on remission and chronic monilla 
intertrigo were provided.

The veteran underwent a subsequent VA compensation 
examination, also in April 1997.  The examiner indicated that 
the veteran's major cutaneous problem was the recurrent cysts 
and pustules and drainage from the scrotal area.  This 
condition was described as hidradenitis suppurativa and 
treated with warm compresses, antibiotics during flares, and 
sitz baths with relatively good results in management.  The 
veteran reported that the episodes recur every few weeks and 
may last for three to four days.  

During this time, the veteran reported experiencing pain and 
discomfort in the area with possible impairment in 
ambulation.  He indicated that the majority of the time it 
was only a nuisance.  There was no apparent changes due to 
temperature fluctuation or seasons. 

Physical examination revealed no evidence of skin disease 
other than in his groin area.  There was some induration and 
increased thickness of the lateral sides of the scrotum on 
both sides and some evidence of a recent drainage from the 
left lateral scrotum.  There was no active disease on 
examination.  There were no pustules, exudate or evidence of 
eczema on total skin examination.  

The examiner concluded that the veteran had recurrent 
induration and drainage from the lateral surfaces of the 
scrotum which might be a minor example of hidradenitis 
suppurativa which, in general, is usually more widespread 
involving the entire groin perianal area and axilla.  The 
veteran was said to be relatively well controlled with 
antibiotics, as necessary, warm compresses and sitz baths.

The veteran has been evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806. Diagnostic Code 7806 provides for the 
evaluation of eczema.  Pursuant to this Code, a 10 percent 
evaluation is warranted when the disability is manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  To attain a rating of 30 percent, 
the disability must be manifested by exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 
maximum 50 percent is appropriate when the disability is 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant.

To summarize, the veteran is competent to describe the 
symptoms associated with the hidradenitis suppurativa.  
However, his statements must be viewed in conjunction with 
the objective medical evidence of record. Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).   In this regard, the veteran asserts 
that his symptoms recur every few weeks, lasting for three to 
four days.  He contends that during that time he experiences 
pain and discomfort in the affected area, and that the 
majority of the time it was only a nuisance.  

The recent VA examination showed that there was no evidence 
of skin disease other than in the groin area.  There was some 
induration and increased thickness of the lateral sides of 
the scrotum on both sides and some evidence of a recent 
drainage from the left lateral scrotum.  However, there was 
no evidence that the disease was currently active.  The 
examiner further described the findings as  "which might be 
a minor example of hidradenitis suppurativa."

The Board notes the Court's holding in Ardison v. Brown, 6 
Vet. App. 405, 407 (1994), wherein it was determined that 
certain disabilities, such as eczema, are of a fluctuating 
nature with improvement followed by recurrence.  In this 
regard, the outpatient treatment records in 1996 showed no 
evidence of an active disease.  Additionally, as previously 
discussed, the VA examiner indicated that the symptoms 
reported by the veteran were a minor example of hidradenitis 
suppurativa.  The is no indication of constant itching and 
exudation, extensive lesions, or marked disfigurement.  As 
indicated the VA examination showed no evidence of any 
current drainage.

Accordingly, the Board finds that the degree of impairment 
resulting from the hidradenitis suppurativa.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, the evidence does 
not reflect that the degree of impairment more nearly 
approximates the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (1998).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule. 38 C.F.R. § 4.3 (1998).

II. Left Ankle and Foot

The veteran was awarded entitlement to service connection for 
residuals of a left ankle and foot injury with traumatic 
arthritis by decision of the Board dated in January 1985, 
wherein a 20 percent evaluation was assigned.  By decision of 
the Board dated in May 1989, the veteran was awarded an 
increased rating evaluation of 30 percent.  By decision of 
the Board dated in June 1995, subsequent to a period of 
temporary total ratings due to convalescence, the veteran was 
awarded an increased rating evaluation of 40 percent. 
In conjunction with his claim, the veteran submitted 
outpatient and hospital treatment records dated from 1988 to 
1996 during which time he received intermittent treatment for 
hid right foot and ankle.  In April 1996 he was hospitalized 
at a VA facility for a painful exostosis of the left heel.  
While hospitalized he underwent and exostectomy of the left 
calcaneus and an excision of the bursa of the left heel.  
Post operatively he received treatment at a VA outpatient 
clinic.  The records show that the veteran was treated for 
degenerative arthritis of the left ankle and foot, pes 
planus, plantar exostectomy of the left foot and painful 
exostosis of the left heel.

The veteran underwent a VA compensation examination in April 
1997.  An examination of the lower extremities showed that in 
the supine position, the veteran was able to move both legs 
with straight leg raising.  He flexed the knees and over the 
right leg he was able to flex the ankle but over the left leg 
at the level of the ankle there was a large scar of the 
medial aspect.  The veteran was totally unable to do any 
range of motion.  The ankle was fused and showed moderate 
degree of swelling.  On standing position, the veteran was 
able to bend only to 45 degrees and had difficulty doing the 
squat.  A diagnosis of residuals from left ankle trauma was 
provided.  

A subsequent VA examination, also dated in April 1997, shows 
that the veteran reported a history of a left foot injury 
during service when a heavy steel plate fell on it.  He has 
experienced an extensive amount of pain and degenerative 
changes of the joint talonavicular and subtalar joints.  He 
also had a congenitally rigid flat foot.  He underwent a 
triple arthrodesis in 1991, however, even though the fusion 
took well, the pain persisted and eventually he had a "Z" 
lengthening of the Achilles with a wedge osteotomy of the 
calcaneus and fusion of the peripheral calcaneal joint.  The 
veteran indicated that his current problem is one of severe 
pain in his left foot.  He must use a cane for ambulation and 
has marked difficulty ambulating without a shoe.  He also 
reported occasional swelling of the left foot.  

Objective findings showed that he had an antalgic gait.  His 
range of motion of the ankle was five degrees of dorsiflexion 
and zero degrees of plantar flexion.  There was no subtalar 
or mid-tarsal range of motion.  The foot was markedly in a 
pes planus position and the bony structures appeared to be in 
good alignment except for the pes planus positioning of the 
foot.  The examiner provided a diagnosis of severe residual 
of the injury of the left ankle with post-traumatic arthritis 
and surgery, which has been questionably successful.

The associated VA radiology report shows that there was 
complex arthrodesis of the left tarsal bones with multiple 
fusions, which were secured by three metallic screws and one 
large staple.  There was flattening of the plantar arch and 
reactive exostosis inferiorly and superiorly.  When compared 
to the prior X-rays, there was no significant change.

The veteran's disability has been evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5167 
(1998).  Pursuant to this Diagnostic Code, the maximum 40 
percent rating is warranted when there is loss of use of a 
foot.  The Diagnostic Code provides that special monthly 
compensation may also be warranted in some cases.  The 
veteran is also in receipt of special monthly compensation 
benefits on account of the loss of use of one foot.  

Diagnostic Code 5010 provides that arthritis due to trauma is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis, when established by X- 
ray findings, will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved. 

Diagnostic Code 5270 provides for the maximum 40 percent 
rating when there is ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity.

Pursuant to 38 C.F.R. § 4.68 (1998), the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, Diagnostic Code 5165. This 40 percent rating may 
be further combined with evaluation for disabilities above 
the knee but not to exceed the above the knee amputation 
elective level.

The Board has reviewed all the evidence of record, including 
the most recent medical examinations.  The veteran is 
receiving the maximum rating evaluations permitted under 
Diagnostic Codes for loss of use of the left foot.  
Additionally, as indicated above, combined ratings for 
disabilities of an extremity cannot exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  The veteran is currently in receipt of a 40 
percent evaluation.  Amputation of the forefoot would result 
in a 40 percent evaluation pursuant to Diagnostic Code 5166. 
Thus the veteran's left ankle and foot disability cannot 
exceed the rating for amputation of 40 percent.

It is the finding of the Board that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for residuals of shrapnel wound to the left foot.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 whether or 
not they were raised by the veteran, as required by 
Schafrath, 1 Vet.App. at 589 and various regulations, 
including 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45 (1998).  In the 
Board's opinion, the clinical data which has been assembled 
in connection with the veteran's claim adequately portrays 
the extent of functional impairment attributable to the 
veteran's left ankle and foot disability, particularly the 
recent VA examination.  DeLuca v. Brown, 8 Vet.App. 202 
(1995). 

ORDER

Entitlement to an increased rating evaluation for 
hidradenitis suppurativa is denied. Entitlement to an 
increased rating evaluation for residuals of a left ankle and 
foot injury with traumatic arthritis is denied.  


REMAND

The veteran's contentions regarding his claim for entitlement 
to a total rating for compensation purposes based upon 
individual unemployability constitute a plausible or well- 
grounded claim.  Therefore, VA has a statutory obligation to 
assist him in the development of facts pertinent to that 
claim. 38 U.S.C.A. § 5107(a) (West 1991).  

The veteran is currently service connected for hidradenitis 
suppurativa for which a 10 percent rating evaluation has been 
assigned and for residuals of a left ankle and foot injury 
with traumatic arthritis for which a 40 percent evaluation 
has been assigned.  The veteran has a combined rating of 50 
percent.  The veteran indicates that he has not worked since 
1982.  There is no current evidence concerning his work 
experience.  Ac such the Board believes that additional 
development is warranted. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following actions: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any additional VA and 
private medical records regarding current 
treatment for his service connected 
disabilities.  The RO should then obtain 
all records, which are not on file.  The 
RO should inform the veteran that he has 
the opportunity to submit any additional 
evidence and arguments in support of his 
claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  A social and industrial survey should 
be conducted to assess the impact the 
service-connected disabilities has on the 
veteran's ability to obtain and maintain 
a substantially gainful occupation.  The 
veteran should be requested to provide 
the names of any former or potential 
employers who did not hire him or 
terminated his employment because of his 
service connected disabilities.  The RO 
should contact any persons named by the 
veteran and attempt to confirm the 
information provided.  

The VA social and industrial survey 
should also include his education, 
employment history, day-to-day 
functioning and a full description of the 
effects of each disability upon his 
ordinary activity.  A written copy of the 
report should be associated with the 
claims file.  The individual conducting 
the survey should be provided with the 
veteran's claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
information, and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate disposition thereof. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 

